Citation Nr: 1211986	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-25 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.
 
2.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness (claimed as Gulf War Syndrome).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to February 1983, and from January 7, 1991 to June 23, 1991.  Service in Southwest Asia is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's service-connection claims for a left shoulder injury with dislocation, and for dermatitis of the back and shoulders.  The Veteran disagreed with these decisions, and perfect appeals as to both issues.

In June 2010, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In August 2010, the Board remanded the Veteran's claims for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) issued a December 2011 Supplemental Statement of the Case (SSOC), and returned the Veteran's claims folder to the Board for further appellate review. 

The Veteran's service-connection claim for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The evidence of record favors a finding that the Veteran's left shoulder disability was shown upon entry onto active duty, and underwent an increase in severity beyond its normal progression during his active duty service.


CONCLUSION OF LAW

In-service aggravation of the Veteran's preexisting left shoulder disability beyond its normal progression is presumed.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's left shoulder claim were sent to the Veteran in February 2006 and May 2006.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any prior remand instructions pertaining to this issue, has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced May 2006 letter.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service].  This statute provides that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.             38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).  

If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.          § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen v. Brown, 19 F.3d 1413, 1417 (1994).  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence [obvious or manifest] that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R.      § 3.306(a) and (b) (2011).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."         See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he had a left shoulder disability that had its onset after his first period of active duty service [ending in 1983] and prior to his second period of active duty service [beginning in January 1991] that was aggravated beyond its normal progression by an in-service injury to his shoulder sustained during his second period of active duty service.  The Board notes that the Veteran does in fact have a current left shoulder disability.  An October 2010 VA examiner recently diagnosed the Veteran with "chronic subluxation of the left shoulder."  Magnetic resonance imaging taken at that time demonstrated the presence of "tendinosis, with partial tear of the infraspinatus distal tendon," and "left glenohumeral joint degenerative changes."  See the October 2010 VA examiner's report, pages 5 and 6.

Although the Veteran's service treatment records dating from his first period of active duty service are not of record, periodic National Guard examination reports dating through 1987 are of record.  Pertinently, a February 21, 1987 Report of Medical Examination confirmed a "normal" clinical evaluation of the Veteran's upper extremities. 

Notably however, upon reenlistment into active duty service in January 1991, the Veteran indicated on his Report of Medical History that he experienced a painful or "trick" shoulder.  The Veteran's examining physician specifically noted that the Veteran dislocated his left shoulder prior to his entrance into his second period of active service in April 1990, and that he has occasional subluxation and may need rotator cuff repair in the future.  At the time, the Veteran's shoulder condition was asymptomatic.  See the Veteran's January 8, 1991 Report of Medical History, pages 1 and 2.  As there is evidence of a left shoulder subluxation noted on the Veteran's reenlistment medical reports in January 1991, the statutory presumption of soundness does not attach.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R.            § 3.304(b) (2011).

The Board must next determine whether the Veteran's pre-existing left shoulder condition increased in severity during his active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).  

In this case, the medical evidence of record demonstrates that the Veteran's left shoulder condition did in fact increase in severity from the time of his reentry into active duty service in January 1991 to his separation in June 1991.  The Veteran's service treatment records indicate that in February 1991, the Veteran reinjured his left shoulder in a fall, and was diagnosed with chronic subluxation of the left shoulder.  See the Veteran's February 5, 1991 Chronological Record of Medical Care and Consultation Sheet.  X-rays taken on February 7, 1991 showed normal acromioclavicular and glenohumeral joints, but also a "sliver of bone along the inferior margin of the glenoid fossa."  Upon examination at his separation in June 1991, instead of being "asymptomatic" as observed upon entry in January 1991, the Veteran's left shoulder condition was noted to cause occasional pain.  See the Veteran's June 17, 1991 Report of Medical Examination, page 2.  
  
Because the Veteran's service treatment records demonstrate that the Veteran's preexisting left shoulder condition did in fact increase in severity [from being asymptomatic to painful] following an in-service reinjury, in-service aggravation of the Veteran's left shoulder condition is presumed under the provisions of 38 U.S.C.A. § 1153.  As noted above however, when the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417.

The Board requested a medical opinion in August 2010 addressing the matter of whether the Veteran's shoulder condition worsened in severity beyond its natural progression.  Upon review of the Veteran's claims folder, to include the Veteran's service treatment records discussed above, and after examination of the Veteran, the October 2010 VA examiner pertinently opined that it is "more than likely" that the Veteran's reinjury to his shoulder during service aggravated his preexisting left shoulder condition.  See the October 2010 VA examiner's report, page 8.  In an Addendum report dated in November 2011, the same examiner similarly noted that the Veteran experienced increased pain in his left shoulder after his in-service injury.  Curiously however, without any explanation whatsoever, the VA examiner concluded that the Veteran's shoulder condition followed the "natural progression of his disease process."  See the October 2010 VA examiner's November 2011 Addendum Report. 

When assessed together, the October 2010 VA examiner's report and her subsequent Addendum report appear wholly inconsistent.  The Board nevertheless believes that remanding this issue back to the RO for another VA medical opinion would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided].  As the record currently exists, the Board can find no clear and unmistakable evidence specifically demonstrating that the Veteran's preexisting left shoulder condition worsened in severity during service based on its own natural progression.  In this connection, the Board resolves all doubt in the Veteran's favor and finds that in-service aggravation of the Veteran's preexisting left shoulder condition beyond its normal progression is presumed under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  The benefit sought on appeal is accordingly granted.  


ORDER

Service connection for a left shoulder disability is granted.


REMAND

The Board regrets having to remand the Veteran's service-connection claim for a skin condition a second time.  However, for reasons explained immediately below a remand is necessary for further evidentiary development, and to ensure compliance with the Board's August 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Introduction above, the Board remanded the Veteran's skin claim in August 2010 so that the Veteran may be afforded a VA skin examination.  The agency of original jurisdiction (AOJ) was instructed to request that the VA skin examiner determine if the Veteran's skin condition is a symptom of another disorder (either diagnosed or undiagnosed) or if it is itself a diagnosed disease entity.  If a skin disability was diagnosed, the examiner was to provide an opinion, with supporting rationale, as to whether it is as likely as not that such disability is due to the Veteran's military service.  See the Board's August 2010 decision, pages 6 and 7.  

The October 2010 VA examiner made it clear that the Veteran had a stand-alone skin disability-namely, acne vulgaris with scarring.  See the October 2010 VA examiner's report, page 7.  Crucially however, although she recognized that the Veteran's service records contained no evidence of any skin problems and that the Veteran was diagnosed with acne in 1995 [see id., page 1], the examiner provided no positive or negative nexus opinion in response to the Board's request.  Recognizing this deficiency, the AMC returned the Veteran's file to the examiner for an Addendum report so that an opinion can be provided.  In November 2011, the VA examiner again reiterated that that the Veteran's acne vulgaris started after his separation from service, that there was no medical evidence of a skin condition while on active duty, and that there was no evidence of treatment for a skin condition after service.  Notwithstanding the fact that the Veteran's acne was examined and diagnosed in 1995 [as the examiner clearly acknowledged in her initial October 2010 examination report], the examiner again failed to provide any nexus opinion, either positive or negative, as to whether the Veteran's acne vulgaris disability was as likely as not related to his active duty service. 

The AMC subsequently adjudicated the Veteran's skin claim in a December 2011 SSOC without first obtaining a medical opinion addressing the etiology of the Veteran's skin disability.  Thus, there is noncompliance with the Board's remand instructions, and the Veteran's skin claim must be remanded again so that an adequate medical examination and opinion can be obtained.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [VA has a responsibility to ensure that its examinations or opinions are adequate].

Accordingly, the case must be REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed skin condition.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should schedule the Veteran for a skin examination by a VA dermatologist.  The Veteran's claims folder should be forwarded to and be reviewed by the examiner.  

Upon review of the Veteran's medical history and upon examination of his skin, the examiner should identify any skin condition that is currently manifested or otherwise indicated in the record since the Veteran filed his claim in January 2007.  

For each skin condition identified, the examiner should determine whether condition is a symptom of another disorder (either diagnosed or undiagnosed) or whether it itself is a diagnosed disease entity.  

For each skin disability diagnosed, the examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not that such disability had its onset in, or is otherwise related to the Veteran's military service, to include his exposure to the environmental hazards of Southwest Asia.

If there is no diagnosed skin disability as such, but rather the skin condition is associated with another disability, to include an undiagnosed disability due to Persian Gulf service, this should be made clear.  

Finally, if the Veteran currently has no indication of any skin condition or disability, such should also be made clear.  

All diagnostic testing or specialist consultation deemed necessary should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.

3.  After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's service-connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


